DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/22/2021.
Applicant’s cancellation of claim 5 is sufficient to overcome the 35 USC 112(b)/second paragraph rejection set forth in the previous office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the radio-frequency is installed” to –the radio-frequency cartridge is installed- in ll. 8.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  amend “and second electrode” to –and a second electrode- in ll. 2- in ll. 8.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  amend “with” to –width- in ll. 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 & 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation of “onboard circuit board”.  It is unclear what is meant by “onboard” and the originally file disclosure provides no definition.  For purposes of examination, the term “onboard” will be interpreted as being a location within a handle housing (as shown in Fig. 5 & 15).
Claims 21-25 depend from claim 18 and are thus also rejected.
Claim 21 recites the limitation “segmented radio-frequency circuit”.  It is unclear what is meant by “segmented” and the originally file disclosure provides no definition. For purposes of examination, the term “segmented” will be interpreted as “any suitable circuit” as discussed in Par. [0085] of the specification.
Claim 24 recites the limitation “a first flexible circuit assembly” and “a second flexible circuit assembly”; however, claim 18, upon which claim 24 depends, recites the limitation “a flexible channel circuit”.  It is unclear if the three circuit/circuit assemblies are the same or different from one another.  For purposes of examination, the “flexible channel circuit” will be interpreted as comprising the “first flexible circuit assembly” and “second flexible circuit assembly
Claim 25 fails to recite a dependency of a claim and it is unclear if it should depend from another claim or is independent.  For purposes of examination, claim 23 will be considered as being dependent on claim 24 as it recites “the first flexible circuit assembly.  In view of this interpretation, it is unclear if the “a first electrode and second electrode” are the same as or different from the electrode “first pad segment” and electrode “second pad segment” recited in claim 23 upon which claim 25 depends.  For purposes of examination, claim 25 will be interpreted as –The interchangeable tool assembly of claim 24, wherein the first pad segment and second pad segment are configured for different phases of operation, and wherein the flexible circuit assembly comprises a circuit width that is greater than an electrode width of the first pad segment and the second pad segment-, the interpretation being such that the “first electrode” will be interpreted as being the “first pad segment” and the “second electrode” will be interpreted as being the “second pad segment”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 8-9, 11-13 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (2012/0016413, previously cited) in view of Evans et al. (2013/0046306) in view of Yates et al. (2008/0077131, previously cited). 
Concerning claim 1, as illustrated in Fig. 13-59, Timm et al. disclose an interchangeable tool assembly configured to be releasably coupleable to a handle assembly comprising a drive system (end-effector 920 can be detachably connected to a surgical instrument and can be configured to be replaced; [0218], [0246]), the interchangeable tool assembly comprising: 
a first jaw configured to support a staple cartridge during a first time period and a radio-frequency cartridge during a second time period, wherein the first jaw defines an elongate channel configured to accommodate the staple cartridge and the radio-frequency cartridge (second jaw 928 can comprise a rivet cartridge receiving portion 929 configured to receive or at least partially receive a rivet/staple cartridge 949 in a snap-fit or a press-fit fashion, the rivet/staple cartridge 949 can comprise an electrode 960, thus the first jaw can support rivet/staple and RF cartridges at various times; [0221]); 
a second jaw coupled to the first jaw, wherein the second jaw comprises an outer tissue contacting surface and a plurality of staple forming pockets configured to form staples driven from the staple cartridge, wherein each staple forming pocket of the plurality of staple forming pockets comprises an inner staple forming surface (first jaw 926 comprises first face 944 that contacts tissue and anvil pockets 958 configured to deform portions of staples, the anvil pockets 958 comprising an inner staple forming surface; [0220], [0230]);
a shaft member configured to be moved axially within the interchangeable tool assembly, the shaft member comprising an attachment portion, the attachment portion configured to engage the drive system of the handle assembly (E-beam firing mechanism/firing bar 514 translates through jaws 926, 928 and at its proximal ends, connects via attachment pins 740 to firing connector 738 and metal drive rod 640 driven by pinion gears 650, 652 in the handle portion 520; [0152-0153], [0174], [0182]); and 
a second electrically insulative material covering the attachment portion, the second electrically insulative material configured to electrically insulate the interchangeable tool assembly from the handle assembly (portions of the end-effector assembly 512 and/or surgical instrument 510 can comprise insulative materials or non-conductive material to aid in confining energy within the end-effector assembly 512 within the conductive portions, where cutting element 548 is conductive, firing bar 514 is non-conductive; [0191], [0194]).
Timm et al. fail to disclose the connection of the electrode 960 to a power source and as such, Timm et al. fail to disclose the elongate channel comprising a flexible channel circuit configured to power the radio-frequency cartridge when the radio-frequency is installed in the elongate channel.  However, Evans et al. disclose an interchangeable tool assembly comprising a first jaw (120) having an elongate channel 
While Timm et al. disclose the second jaw (926) can comprise a first electrode (954) for forming a return path, Timm et al. in view of Evans et al. fail to disclose a first electrically insulative material covering segments of the outer tissue contacting surface of the second jaw outside the staple forming pockets, wherein the inner staple forming surface of at least one of the staple forming pockets is electrically conductive and defines a return path for radio-frequency energy delivered by the radio-frequency cartridge. However, Yates et al. discloses a tool assembly comprising a conductive first jaw (47) configured to support a staple/RF cartridge (50) and a second jaw (45) comprising an electrode (56) and a first electrically insulative material (75) covering segments of the outer tissue contacting surface of the second jaw (45) outside staple forming pockets (58), wherein the inner staple forming surface of at least one of the staple forming pockets (58) is electrically conductive and defines a return path for radio-frequency energy delivered by the radio-frequency cartridge.  At the time the invention 

    PNG
    media_image1.png
    718
    863
    media_image1.png
    Greyscale

Concerning claim 4, Timm et al. further disclose the plurality of staple forming pockets (958) comprise: a first plurality of staple forming pockets positioned to a first side of a centrally disposed anvil slot (980); and a second plurality of staple forming pockets positioned to a second side of the centrally disposed anvil slot (Fig. 49). 
Concerning claim 6, Yates et al. further disclose the segments (covered by 75) of the surface of the second jaw (45) facing the first jaw (47) (Fig. 5). 
claims 8-9, Timm et al. disclose the tool assembly comprising the removable cartridges (949) which can have staples and RF energy ([0221]). 
Concerning claim 11, as illustrated in Fig. 13-59, Timm et al. disclose an interchangeable tool assembly configured to be releasably coupleable to a handle assembly comprising a drive system (end-effector 920 can be detachably connected to a surgical instrument and can be configured to be replaced; [0218], [0246]), the interchangeable tool assembly comprising: 
an elongate channel configured to support a staple cartridge during a first time period and a radio-frequency cartridge during a second time period, wherein the elongate channel defines a recess (second jaw 928 can comprise a rivet cartridge receiving portion 929 configured to receive or at least partially receive a rivet/staple cartridge 949 in a snap-fit or a press-fit fashion, the rivet/staple cartridge 949 can comprise an electrode 960, thus the first jaw can support rivet/staple and RF cartridges at various times; [0221]); and 
an anvil coupled to the elongate channel, wherein the anvil comprises: an outer tissue contact surface which faces the elongate channel; a plurality of staple forming pockets configured to form staples driven from the staple cartridge, wherein each staple forming pocket of the plurality of staple forming pockets comprises an inner staple forming surface (first jaw 926 comprises first face 944 that contacts tissue and anvil pockets 958 configured to deform portions of staples, the anvil pockets 958 comprising an inner staple forming surface; [0220], [0230]); 
a shaft member configured to be moved axially within the surgical tool assembly, the shaft member comprising an attachment portion, the attachment portion configured to engage the drive system of the handle assembly (E-beam firing mechanism/firing bar 514 translates through jaws 926, 928 and at its proximal ends, connects via attachment pins 740 to firing connector 738 and metal drive rod 640 driven by pinion gears 650, 652 in the handle portion 520; [0152-0153], [0174], [0182]); and 
a second electrically insulative material covering the attachment portion, the second electrically insulative material configured to electrically insulate the surgical tool assembly from the handle assembly (portions of the end-effector assembly 512 and/or surgical instrument 510 can comprise insulative materials or non-conductive material to aid in confining energy within the end-effector assembly 512 within the conductive portions, where cutting element 548 is conductive, firing bar 514 is non-conductive; [0191], [0194]).
Timm et al. fail to disclose the connection of the electrode 960 to a power source and as such, Timm et al. fail to disclose a flexible channel circuit is positioned within the recess, and wherein the flexible channel circuit is configured to power the radio-frequency cartridge when the radio-frequency cartridge is supported by the elongate channel.  However, Evans et al. disclose an interchangeable tool assembly comprising a first jaw (120) having a recess (142) configured to accommodate a radio-frequency cartridge (220), the recess (142) comprising a flexible channel circuit (140) configured to power the radio-frequency cartridge (220) when the radio-frequency cartridge (220) is installed in the recess (142). At the time the invention was effectively filed, it would have 
While Timm et al. disclose the second jaw (926) can comprise a first electrode (954) for forming a return path, Timm et al. in view of Evans et al. fail to disclose a first electrically insulative material which covers segments of the outer tissue contacting surface of the anvil outside the staple forming pockets, wherein the inner staple forming surfaces are electrically conductive and provide for a plurality of different return paths for radio-frequency energy delivered by the radio-frequency cartridge. However, Yates et al. discloses a tool assembly comprising a conductive elongate channel (47) configured to support a staple/RF cartridge (50) and an anvil (45) comprising an electrode (56) and a first electrically insulative material (75) which covers segments of the outer tissue contacting surface of the anvil (45) outside the staple forming pockets (58), wherein the inner staple forming surfaces are electrically conductive and provide for a plurality of different return paths for radio-frequency energy delivered by the radio-frequency cartridge.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Timm et al. in view of Evans et al. to further comprise a first electrically insulative material which covers segments of the outer tissue contacting surface of the anvil outside the staple forming 

    PNG
    media_image1.png
    718
    863
    media_image1.png
    Greyscale

Concerning claim 12, Timm et al. disclose the elongate channel (928) and anvil (926) collectively form an end-effector (920) ([0218]; Fig. 39-41). 
Claim 13 is rejected upon the same rationale as provided for claim 4. 
Claims 15-16 is rejected upon the same rationale as provided for claims 8-9. 

Claims 10 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (2012/0016413, previously cited) in view of Evans et al. (2013/0046306) in view of Yates et al. (2008/0077131, previously cited), as applied to claim 9, in further view of Dycus (2004/0122423, previously cited) and Knodel (2013/0240604, previously cited).
claims 10 & 17, Timm et al. in view of Yates et al. fail to disclose the RF cartridge comprises at least two protrusions which collectively provide for a minimum gap distance between the first and second jaws.  However, Dycus et al. discloses a tool assembly (20) comprising first and second jaws (22, 24) and at least two protrusions (50a-c) which collectively providing for a minimum gap distance between the first and second jaws.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Timm et al. in view of Yates et al. to further comprise at least two protrusions which collectively provide for a minimum gap distance between the first and second jaws in order to provide the benefit of controlling the distance between the jaw members as taught by Dycus et al. ([0038], [0078]; Fig. 5)  Timm et al. in view of Yates et al. and Dycus fail to disclose the protrusions to be on the RF cartridge.  However, Knodel discloses a tool assembly comprising a first jaw (12) configured to support a cartridge (16 or 30) and a second jaw (14), the cartridge comprising a gap-setting feature (36, 38).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Timm et al. in view of Yates et al. such that the cartridge comprises the protrusions in order to provide the benefit of cartridges with various gap-setting features that result in a difference in tissue gaps as taught by Knodel. ([0037]; Fig. 1 & 5-6)

Claims 18 & 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (2012/0016413, previously cited) in view of Evans et al. (2013/0046306), Dumbauld et al. (2007/0106297) and Yates et al. (2008/0077131, previously cited). 
Concerning claim 18, as illustrated in Fig. 13-59, Timm et al. disclose an interchangeable tool assembly configured to be releasably coupleable to a handle assembly comprising a drive system (end-effector 920 can be detachably connected to a surgical instrument and can be configured to be replaced; [0218], [0246]), the interchangeable tool assembly comprising:  
an end effector configured to releasably couple to a shaft assembly, wherein the end effector (end-effector 920 can be detachably connected to a surgical instrument and can be configured to be replaced) comprises:
an elongate channel configured to support a staple cartridge during a first time period and a radio-frequency cartridge during a second time period (second jaw 928 can comprise a rivet cartridge receiving portion 929 configured to receive or at least partially receive a rivet/staple cartridge 949 in a snap-fit or a press-fit fashion, the rivet/staple cartridge 949 can comprise an electrode 960, thus the first jaw can support rivet/staple and RF cartridges at various times; [0221]); and 
an anvil coupled to the elongate channel, wherein the anvil comprises an outer surface that faces the elongate channel, an inner surface that does not face the elongate channel (first jaw 926 comprises first face 944 that contacts tissue and anvil pockets 958 configured to deform portions of staples, the anvil pockets 958 comprising an inner staple forming surface; [0220], [0230]);
 a shaft member configured to be moved axially within the interchangeable tool assembly to actuate the end effector, the shaft member comprising an attachment portion, the attachment portion configured to engage the drive system of the handle assembly (E-beam firing mechanism/firing bar 514 translates through jaws 926, 928 and at its proximal ends, connects via attachment pins 740 to firing connector 738 and metal drive rod 640 driven by pinion gears 650, 652 in the handle portion 520; [0152-0153], [0174], [0182]); and 
a second electrically insulative material covering the attachment portion, the second electrically insulative material configured to electrically insulate the interchangeable tool assembly from the handle assembly (portions of the end-effector assembly 512 and/or surgical instrument 510 can comprise insulative materials or non-conductive material to aid in confining energy within the end-effector assembly 512 within the conductive portions, where cutting element 548 is conductive, firing bar 514 is non-conductive; [0191], [0194]).
Timm et al. fail to disclose the elongate channel comprising a flexible channel circuit configured to electrically couple the radio-frequency cartridge to a circuit when the radio-frequency cartridge is supported by the elongate channel. However, Evans et al. disclose an interchangeable tool assembly comprising a first jaw (120) having an elongate channel (142) configured to accommodate a radio-frequency cartridge (220), the elongate channel (142) comprising a flexible channel circuit (140) configured to electrically couple the radio-frequency cartridge (220) to a power circuit when the radio-frequency cartridge (220) is supported by the elongate channel (142). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Timm et al. such that a flexible channel circuit configured to electrically coupled the radio-frequency cartridge to a circuit when the radio-
Timm et al. in view of Evans et al. fail to disclose the circuit to be an onboard circuit board.  However, Dumbauld et al. disclose a tool assembly (120/220/320) comprising an onboard circuit board (172), where a distal end circuit (311a-f, 176a-f) is configured to electrically couple a radio-frequency electrode (112) to the onboard circuit board (172).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Timm et al. in view of Evans et al. such that the circuit is an onboard circuit board in order to provide the benefit of an onboard control to regulate power as taught by Dumbauld et al. ([0137], [0147]; Fig. 1 & 17-19). 
While Timm et al. disclose the second jaw (926) can comprise a first electrode (954) for forming a return path, Timm et al. in view of Evans et al. and Dumbauld et al. fail to disclose the anvil comprising a first electrically insulative material that covers at least a portion of the outer surface of the anvil, wherein the inner surface is electrically conductive and defines a plurality of different return paths for radio- frequency energy delivered by the radio-frequency cartridge.  However, Yates et al. discloses a tool assembly comprising a conductive elongate channel (47) configured to support a staple/RF cartridge (50) and an anvil (45) comprising an electrode (56) and a first electrically insulative material (75) that covers at least a portion of the outer surface of the anvil (45), wherein the inner surface is electrically conductive and defines a plurality 

    PNG
    media_image1.png
    718
    863
    media_image1.png
    Greyscale

Claim 20 is rejected upon the same rationale as provided for claim 9. 
Concerning claim 21¸ Timm et al. in view of Evans et al., Dumbauld et al. and Yates et al. disclose the onboard circuit board comprises a segmented radio-frequency circuit, and wherein the flexible channel circuit is configured to electrically couple the radio-frequency cartridge to the segmented radio-frequency circuit when the radio-
Concerning claim 22¸ Timm et al. disclose the elongate channel (929) defines a recess (929) ([0221]; Fig. 41).  Evens et al. further disclose a majority of the flexible channel circuit (140) is positioned within a recess of the elongate channel (142), and wherein the flexible channel circuit (140) comprises an exposed contact (143 having 148) that extends out of the recess (142) and is folded over (distal segment 143 is releasably coupleable to intermediate segment 144 and as such is folded over itself) and indirectly attached to an upper edge of the elongate channel (142) ([0057]; Fig. 6B)
Concerning claim 23¸ Timm et al. disclose the radio- frequency cartridge (949), wherein the radiofrequency cartridge (949) comprises a cartridge body (949) comprising an electrode pad (960, 962) defining an elongate slot (980), wherein the elongate slot (980) divides the electrode pad (960, 962) into a first pad segment (960) and a second pad segment (962) ([0221-0222], [0230]; Fig. 42 & 47-48)
Concerning claim 24¸ Timm et al. in view of Evans et al. further disclose a first flexible circuit assembly (143) is indirectly attached to a first pad segment (962) of the electrode (960, 962) and a second flexible circuit assembly (144) is attached to a second pad segment (960) of an electrode (960, 962) separated from the first pad segment by a slot (980) ([0048], [0056], [0062]; Fig. 6B).
Concerning claim 25¸ Timm et al. disclose the first pad segment (962) and the second pad segment (960) configured for different phases of operation (fuse 962 comprises PTC material which is different than electrode 960 [0118], [0220], where . 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Falkenstein et al. (2009/0240822) teaches an ID circuit board in the handle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794